CON OTJRRING OPINION
Richaedson, J.
Item 160.50 of the Tariff Schedules of the United States is an unqualified provision for tea which is broad in scope and which, in my opinion, is applicable to any imported product that answers to the common understanding of the term “tea” — a category which does not end with the concept of the “teas of commerce”. At the time of the enactment of the tariff schedules the common understanding of the term “tea” as reflected in the lexicons embraced products which were derivative from sources other than the tea-plant or evergreen shrub Thea sinensis.
In The American College Dictionary (1956 edition) at page 1242 to which our attention is drawn in the importer’s brief the word “tea” is defined as “any of various infusions prepared from the leaves, flowers, etc. of other plants [meaning plants other than the Thea sinensis plant], and used as beverage or medicines.” My own research has turned up definitions of the word “tea” to the same general effect in Webster’s Third New International Dictionary (1961 edition) at page 2346, and in Funk & Wagnalls Standard Dictionary International Edition (1963) at page 1286. And in Funk & Wagnalls New Standard Dictionary (1913 through 1952 editions) at page 2472 in each edition, under the definitions for the word “tea” I find an exhaustive list of no less than 28 teas known and used around the world which are derivative from sources other than the Thea sinensis plant, and this, together with a partial list of the so-called “teas of commerce” which are, of course, derivative from the Thea sinensis plant.
The provisions of the tariff schedules were enacted to cover imported products which have little or no commercial appeal and which may in and of themselves be quite exotic, as well as products which have considerable commercial appeal. As such, I am not persuaded that a delimiting approach to the construction of the term “tea” as used in item 160.50 is warranted or proper. Where Congress has intended to restrict a provision in the tariff schedules it has done so by means which leave no doubt as to such intention.
*32The difficulty I find with plaintiff’s case is that it lacks competent and convincing evidence of substantial use and recognition of the ingredients comprising the imported products and the products themselves in the country of origin as “teas” prior to their importation into this country. The evidence adduced by plaintiff tends to underscore usage of the merchandise at bar as “teas” after importation, which, of course, is not the appropriate area of concern for tariff classification purposes. Mitsugi Higashi, the plaintiff-importer herein, testified on cross-examination by government counsel (E. 15-16) :
Q. Are you aware of the Food and Drug regulations with regard to tea, Mr. Higashi ?■ — A. I don’t know. Before we imported it, I went to see the Food and Drug administrator. I asked for how we can import it. He give me the idea to fix up the order-
Q. To fix up what? — A. Fix up all the lables [sic] like that. Japan don’t make this. We translate -English all. I got information from the Food and Drug inspector.
Q. They told you you could describe this as tea? — A. Yes. Because we use like a tea. We drink-
Under the circumstances disclosed in this record I am of the opinion that plaintiff’s failure is one of proof. And for this reason I conclude that plaintiff has failed to rebut the presumption of correctness attaching to the classification under attack in the protest, and concur in the conclusion reached by the majority herein.